In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00240-CV
     ___________________________

    HERBERT C. AUSBIE, Appellant

                     V.

   SALVATION ARMY, INC., Appellee



  On Appeal from the 96th District Court
         Tarrant County, Texas
     Trial Court No. 096-305690-19


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      On September 18, 2019, we notified appellant Herbert C. Ausbie that the brief

he filed on September 16, 2019, was deficient, specifically listing the ways in which the

brief did not comply with the Texas Rules of Appellate Procedure. See Tex. R. App. P.

9.4(i), 9.5(e), 38.1(a)–(d), (f)–(i), (k). We directed Ausbie to file an amended brief

complying with the appellate rules no later than September 30, 2019, and warned him

that the failure to do so could result in our striking his noncompliant brief and

dismissing the appeal. See Tex. R. App. P. 9, 38.8(a), 38.9(a), 42.3; 2nd Tex. App. (Fort

Worth) Loc. R. 1.

      On September 25, 2019, Ausbie tendered a noncompliant motion to extend

time to file an amended brief. The following day, we notified Ausbie that his motion

was noncompliant, specifically listing the motion’s deficiencies. See Tex. R. App. P.

9.1(b), 9.5(d), 10.1(a)(5). We directed him to file an amended motion by October 7,

2019, and warned that failure to do so could result in our denying the motion.

      Despite our warnings, Ausbie did not amend his brief or his motion to extend

time. On November 5, 2019, we notified him of these failures and directed him to file

a rule-compliant amended brief and a rule-compliant amended motion to extend time

that reasonably explained his failure to timely file an amended brief and why he

needed an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 38.9(a). We informed him

that if he failed to do so by November 25, 2019, we could strike his noncompliant



                                           2
brief and dismiss this appeal for want of prosecution See Tex. R. App. P. 10.5(b),

38.8(a)(1), 38.9(a), 42.3(b). Ausbie again failed to do either.

       We deny Ausbie’s noncompliant motion to extend time. And because he has

failed to file an amended brief despite being given the opportunity to do so, we strike

his brief and dismiss this appeal for want of prosecution. See Tex. R. App. P.

38.8(a)(1), 38.9(a), 42.3(b), 43.2(f).




                                                         /s/ Elizabeth Kerr
                                                         Elizabeth Kerr
                                                         Justice

Delivered: January 30, 2020




                                             3